t c memo united_states tax_court kenneth a schrems petitioner v commissioner of internal revenue respondent docket no 10848-o1l filed date kenneth a schrems pro_se michael a pesavento for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion in determining to proceed with collection findings_of_fact petitioner failed to file income_tax returns relating to and on date respondent assessed deficiencies against petitioner relating to those years as of -- - date petitioner’s unpaid income_tax liabilities were as follows year unpaid liability dollar_figure big_number big_number respondent also assessed a dollar_figure penalty pursuant to sec_6682' relating to petitioner’s filing of a false form_w-4 employee’s withholding allowance certificate relating to on date the court granted respondent’s motion to dismiss for lack of jurisdiction and to strike as to the taxable_year on date respondent filed a lien for income taxes interest and penalties owed by petitioner relating to the years in issue that same day respondent issued petitioner form_3172 a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice_of_federal_tax_lien on date respondent received petitioner’s form request for a collection_due_process_hearing request in conjunction with his request petitioner sought discovery with respect to categories of documents including documentary_evidence of the internal_revenue_district in which petitioner is liable for federal tax the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue contracts that require petitioner to pay taxes and the list of taxable objects owned by petitioner petitioner also demanded that he be allowed to question respondent’s revenue agents by letters dated june and respondent attempted to schedule a hearing with petitioner on date respondent sent petitioner transcripts of accounts which delineated all assessments for each of the years in issue by letter dated date petitioner declined to participate in a hearing stating that no hearing can possibly take place until the government produces the documents establishing that he is subject_to tax the date letter also states that he is not a united_states individual subject_to tax and only certain federal employees are subject_to tax petitioner did not propose collection alternatives raise spousal defenses or allege that he did not receive statutory notices of deficiency relating to the years in issue on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or in which respondent determined that the notice_of_federal_tax_lien should not be withdrawn all legal and procedural requirements for collection had been met and the filing of the lien was reasonable and not intrusive under the circumstances - on date petitioner while residing in palm harbor florida filed his petition for review of the determination opinion sec_6330 b allows challenges to the existence or amount of the underlying liability if petitioner did not receive a notice_of_deficiency or have an opportunity to dispute the liability where the validity of the underlying liability is properly at issue the court will review the matter de novo 115_tc_35 in cases where the validity of the liability is not properly part of the appeal the court reviews the commissioner's administrative determination for abuse_of_discretion see id see also 114_tc_176 because petitioner does not challenge the validity of the underlying tax_liability in his petition we review respondent’s determination for abuse_of_discretion petitioner contends that respondent failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures had been met pursuant to sec_6330 we disagree both the assessment of taxes and the recordation of the lien at issue were carried out in accordance with all appropriate statutes and regulations as verified in the notice_of_determination sec - - c respondent verified the assessments with literal transcripts which were sent to petitioner’s attorney on date kuglin v commissioner tcmemo_2002_51 holding that absent a showing of irregularity transcripts that identify the taxpayer the character of the liability assessed the taxable_period and the amount of the assessment are sufficient to establish that a valid assessment was made petitioner did not provide any evidence of an irregularity in the assessment procedure that would raise a question about the validity of the assessment 118_tc_162 petitioner also contends that a sec_6330 hearing before an appeals officer was not properly held respondent offered petitioner the opportunity to meet either in person or by telephone petitioner declined because he was not allowed to conduct discovery or to compel the appearance of witnesses respondent however had no obligation to provide the documents requested by petitioner see kuglin v commissioner supra moreover petitioner does not have the right in a sec_6330 appeals hearing to subpoena witnesses davis v commissioner supra respondent did not abuse his discretion by issuing his determination after petitioner refused to participate in the appeals hearing accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
